DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an retrofit LED lamp driver requiring:
controller, adapted to: concur the first duration with the first polarity of each AC cycle of the AC power, for a first period comprising a first at least one AC cycle of the AC power; concur the first duration with the second, opposite polarity of each AC cycle of the AC power, for a second period comprising a second at least one AC cycle of the AC power not overlapping with the first at least one AC cycle of the AC power; and provide alternating first and second periods, in combination with other limitations of the claim.
With regards to claim(s) 11: the prior art fail to disclose a/an method of controlling a lighting load requiring:

With regards to dependent claim(s) 2-10, and 12-15; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jans US 20130320869 A1- See shunt switch 310 within a retrofit LED lamp.

    PNG
    media_image1.png
    413
    707
    media_image1.png
    Greyscale

With regards to claim 1. (Currently Amended) Jans disclose(s):
A retrofit LED lamp driver (30) to be used with a supply of AC power (12) with AC cycles with a first frequency (frequency of 12), wherein each AC cycle comprises opposite first polarity and second polarity, comprising: 
a shunt switch (switch in 310)
a controller (controller within 310)
A person having ordinary skill in the art would not configure the lamp driver of Jans to shunt/not-shunt AC power in different durations corresponding to different polarities of the AC power as required by the claim.

BRUWER US 20170290116 A1 – see modulated cycles of AC within different periods.
concur the first duration with the first polarity of each AC cycle of the AC power, for a first period comprising a first at least one AC cycle of the AC power (see Ø11); 
concur the first duration with the second, opposite polarity of each AC cycle of the AC power, for a second period comprising a second at least one AC cycle of the AC power not overlapping with the first at least one AC cycle of the AC power (see Ø12); 

    PNG
    media_image2.png
    394
    519
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RENAN LUQUE/            Primary Examiner, Art Unit 2844